5 F.3d 539NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
R.S., Plaintiff-Appellant,v.BERKELEY UNIFIED SCHOOL DISTRICT, Defendant-Appellee.
No. 92-15164.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 14, 1993.Decided Sept. 16, 1993.

1
Appeal from the United States District Court, for the Northern District of California, D.C. No. CV-91-00598-MHP;  Marilyn H. Patel, District Judge, Presiding.


2
N.D.Cal.


3
AFFIRMED.


4
Before:  POOLE and FERNANDEZ, Circuit Judges, and KELLEHER, Senior District Judge.*


5
MEMORANDUM**


6
R.S. appeals the summary judgment entered by the district court denying her attorney's fees pursuant to the All Handicapped Children Protection Act of 1986, 20 U.S.C. Sec. 1415(e)(4)(B).  R.S. contends that she is entitled to attorney's fees because she is a "prevailing party."


7
We have carefully reviewed the record and the district court's decision, and we affirm for the reasons set forth in the district court's order of November 22, 1991.  R.S.'s request for attorney's fees on appeal is denied.


8
The file in this case is ordered sealed and R.S. is authorized to proceed under a fictitious name.


9
AFFIRMED.



*
 Hon.  Robert J. Kelleher, Senior United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3